

Exhibit 10.23

FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT


This First Amendment to the Employment Agreement (“Amendment”) is effective as
of May 1, 2014 (“Amendment Effective Date”), by and between Leslie Cross (the
“Employee”) and Alphatec Spine, Inc., a California corporation (the “Company”).
Capitalized terms undefined herein shall have the meaning ascribed to them in
the Agreement.


RECITALS


WHEREAS, on or about February 26, 2012, the Company and the Employee entered
into an Employment Agreement (the “Agreement”).


WHEREAS, the Company and Employee desire to enter into this Amendment as of the
Amendment Effective Date to amend the Agreement.


NOW, THEREFORE, in consideration of the mutual promises contained in this
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged by the parties, the parties agree as
follows:


1.    AMENDMENTS


1.1    Amendment of Section 3 Title: Capacity: Office_. Section 3 of the
Agreement is hereby deleted in its entirety and replaced with the following:


The Company shall employ Executive and Executive agrees to work for the Company
as its Chairman of the Board. Executive shall perform the duties and
responsibilities inherent in the position in which Executive serves and such
other duties and responsibilities as the Board of Directors or its designee
shall from time to time reasonably assign to Executive. Executive shall report
to the Chairman of the Executive Committee of the Board of Directors.


1.2 Amendment of Section 4.1 Salary. Section 4.1 of the Agreement is hereby
deleted in its entirety and replaced with the following:


Commencing on the Amendment Effective Date, the Company shall pay Executive a
salary (the “Base Salary”) at an annualized rate of $364,000, less applicable
payroll withholdings, payable in accordance with the Company’s customary payroll
practices.



1



--------------------------------------------------------------------------------



2.    MISCELLANEOUS.
    
In the event of any conflict between the provisions of this Amendment and the
Agreement, the provisions of this Amendment shall prevail. Other than as set
forth in this Amendment, the remainder of the Agreement shall remain in full
force and effect.


IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement on
May 1, 2014.


ALPHATEC SPINE, INC.        




By: /s/ Michael O’Neill
Name:    Michael O’Neill        
Title: CFO




EMPLOYEE


By: /s/ Les Cross        

2

